Case 3:21-cv-00420-DJN Document17 Filed 09/10/21 Page 1 of 1 PagelD# 136

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

PAUL GOLDMAN,
Plaintiff,

Vv. Civil No. 3:21-cv-420 (DIN)

RALPH NORTHAM, ef al.,
Defendants.

ORDER
(Granting Leave to Amend Complaint
and Setting Deadlines for Renewal of Motion to Dismiss)

This matter comes before the Court on Plaintiff's Motion for Leave to File an Amended
Complaint for Declaratory Judgment (ECF No. 16). For good cause shown, the Court hereby GRANTS
Plaintiff's Motion (ECF No. 16). The Court will not grant any further amendments. Plaintiff's Amended
Complaint (ECF No. 16-3) shall be deemed the operative complaint for this action. It is ORDERED that
the Clerk shall docket Plaintiff's Amended Complaint (ECF No. 16-3), which is attached to Plaintiffs
Motion (ECF No. 16), as Plaintiff's Amended Complaint.

Accordingly, the Court hereby DENIES WITHOUT PREJUDICE Defendants’ Motion to
Dismiss (ECF No. 12) as moot. Pursuant to Federal Rule of Civil Procedure 15(a)(3), Defendants shall
have fourteen (14) days from the entry hereof to renew their Motion to Dismiss. Under Local Rule
7(K)(1), Plaintiff shall have twenty-one (21) calendar days to file a response, measured from the date of
Defendants’ filing. Defendants shall have six (6) calendar days to reply to Defendant’s response. Local
R. 7(F)(1).

Let the Clerk file a copy of this Order electronically and notify all counsel of record.

It is so ORDERED.
/s/ *

David J. Novak

United States District Judge
Richmond, Virginia
Dated: September 9, 2021
